         Case 1:19-mj-01261-DLC Document 13 Filed 09/09/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
                                       __________

                                      No. 19-mj-1261-DLC
                                          __________

                                       UNITED STATES

                                                v.

                                   GENOVEVA ANDRADE,
                                        Defendant
                                       __________

                                APPEARANCE OF COUNSEL

       Please enter my appearance as counsel of record for the defendant Genoveva Andrade.


                                             Respectfully submitted


                                             /s/ Charles W. Rankin

                                             ________________________
                                             Charles W. Rankin
                                             BBO No 411780
                                             Rankin & Sultan
                                             151 Merrimac St.
                                             Boston, MA 02114
                                             (617-720-0011
September 9, 2019


                                CERTIFICATE OF SERVICE

       I hereby certify that this document(s) filed through the Electronic Filing System
(CM/ECF) will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-participants on
September 9, 2019.

                                             /s/Charles W. Rankin
                                             Charles W. Rankin
